WOODLEY, Presiding Judge.
OPINION
This is a habeas corpus proceeding seeking release from an order remanding appellant to custody for extradition to the State of California where “John Doe ‘Tony’ aka Tony Dunn, stands charged by complaint, warrant and supporting documents” with the sale of marijuana (Violation of Section 11531, Health and Safety Code).
The Governor’s Warrant, regular on its face, for the extradition of “John Doe ‘Tony’ aka Tony Dunn” was introduced in evidence and appellant testified that his true name is Horace Harold Chatman, Jr.; that he was in jail under the name of Anthony Young and had been known by that name and as Tony and Tommy Dunn and as Irving Young.
No question as to appellant’s identity as the person whose extradition was demanded and ordered was raised.
The trial court did not err in remanding appellant to custody for extradition.
The judgment is affirmed.